Electronically Filed
                                                               Supreme Court
                                                               SCWC-30206
                                                               06-APR-2011
                                                               03:20 PM



                                 SCWC-30206

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


          STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                     vs.


             CHAN FUNG, Petitioner/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                 (ICA NO. 30206; CR. NO. 09-1-0564)

         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Nakayama, J., for the court1)

            Petitioner-Defendant-Appellant’s application for writ

of certiorari filed on February 18, 2011, is hereby rejected.

            DATED:   Honolulu, Hawai#i, April 6, 2011.

                                    FOR THE COURT:
                                    /s/ Paula A. Nakayama
                                    Associate Justice
Taryn R. Tomasa, Deputy
Public Defender, for
petitioner-defendant-appellant
on the application


     1
       Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ., and
Circuit Judge Browning, assigned by reason of vacancy.